DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, it is not clear what is meant by “disambiguating message frames…” - if it is the age of message frames that are being disambiguated, it should be clarified to recite so. At line 3, it is not clear what is meant by “radio for communicating…” – does the “radio” here mean “antenna”, or something else? At line 3, “the wireless network” lacks antecedent basis. 
In claim 2, line 2, it appears that “older or new” should be changed to “older or newer” for clarity. 

In claim 4, the terms “large enough” and “small enough” are indefinite. 
In claim 5, it is not clear how a “rate” can be compared to a “time period” in the phrase “the message frame generation rate of the network node is less than the time period required….”. 
In claims 7 and 8, it is not clear what a “clearance rate” is – it needs to be defined. 
Regarding claims 11-24, the claims are indefinite for the same/similar reasons provided above. A clarification is required. 

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to teach or fairly suggest a mobile communication device and a method as recited in the claims, particularly including the features of dividing a number domain of the sequence of numbers generated by the digital counter into (i) a low sub-domain delineated from zero up to a low counter value and (ii) a high sub-domain delineated from a high counter value greater than the low counter value up to the highest number in the sequence of numbers given by the counter values; constraining a maximum number of message frames broadcast from the network node that can be circulating in the wireless radio network to the low counter .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Szewczyk et al. PG Pub., the Raghu et al. PG Pub., the Taha et al. PG Pubs., and the Shaffer et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 







/MIN JUNG/Primary Examiner, Art Unit 2472